Citation Nr: 0902091	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-38 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant testified before 
the Board in August 2007.  The Board remanded this claim for 
additional development in November 2007.    


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in a December 1993 RO 
decision.  The appellant did not appeal that decision.  

2.  Evidence received since the last final decision in 
December 1993 relating to service connection for the cause of 
the veteran's death is cumulative or redundant and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1993 RO decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1993 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO declined to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death in February 2005 and April 2005.  While the RO found 
that new and material evidence had not been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death, the Board must still consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in December 1993, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the December 1993 rating decision became final because 
the appellant did not file a timely appeal.  

The claim for entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in July 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records and 
statements from the appellant.  The Board denied the claim 
because there was no evidence that the veteran was treated 
for cerebrovascular accident, the cause of his death, during 
his period of active service or of him being treated for any 
presumptive cardiovascular-renal disorder within one year of 
his separation from service..    

The appellant applied to reopen her claim for service 
connection for the cause of the veteran's death in July 2004.  
The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
appellant's claim.

The Board notes that this claim was remanded in November 2007 
in order to procure necessary authorization and information 
of the veteran's private physician from the appellant so that 
the veteran's treatment records could be obtained and 
associated with the file.  In March 2008, the RO requested 
the necessary authorization and information of the veteran's 
private physician from the appellant, but she did not provide 
the relevant information.  As a result, the Board must come 
to a determination solely on the basis of information 
included in the record.  38 C.F.R. § 3.655 (2008).  The Board 
reminds the appellant that the duty to assist is not a one-
way street.  If an appellant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In support of her application to reopen her claim for service 
connection, the appellant submitted the veteran's military 
daily sick reports dated from January 1945 to December 1946.  
The records do not show that the veteran was treated for or 
diagnosed with cerebrovascular accident or any cardiovascular 
disability during active service.     

In an October 2005 statement, the appellant reported that the 
veteran sustained hearing loss during his period of active 
service.  She stated that due to his hearing loss, the 
veteran grew extremely unhappy, and this caused him to have 
abnormally high blood pressure as well as shortness of 
breath.  She reported that the veteran's private physician 
told her that his heart condition had been a very important 
factor which had contributed greatly to his death.  
   
The appellant testified before the Board at a travel board 
hearing in August 2007.  She testified that she believed that 
the veteran's death was due to service because he had 
suffered from chest pains, and he had told her that the pains 
had started in service.  She reported that she met the 
veteran in 1974 and married him a month later.  She stated 
that the veteran had been treated for a heart condition by a 
private physician when she married him.      

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
the cause of the veteran's death.  Although the additionally 
submitted medical records are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not show that the veteran 
was treated for or diagnosed with cerebrovascular accident or 
any cardiovascular disability during his period of military 
service.  Furthermore, the new evidence does not include any 
competent evidence relating the veteran's cause of death to 
his service.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for the cause of the veteran's death 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Next, while the October 2005 statement and August 2007 
hearing testimony attested that the veteran's cause of death 
was related to his period of service, that evidence, though 
presumed to be credible, is not probative.  As a layperson, 
the appellant is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the appellant can 
describe symptoms (including worsening of symptoms) that the 
veteran experienced, she lacks the medical competence to 
relate those symptoms to the veteran's service.  Thus, while 
this evidence is new, in the sense that it has not previously 
been considered, it is not material, as it does not establish 
a fact necessary to substantiate the claim, and the claim can 
therefore not be opened on the basis of this evidence.  
38 C.F.R. § 3.156(a).  

Although the appellant has submitted new evidence that was 
not before the Board in December 1993, the new evidence is 
not material to the claim and does not warrant reopening of 
the previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for the cause of the veteran's 
death since the December 1993 RO decision because no 
competent evidence has been submitted showing that the 
veteran was treated for a cerebrovascular accident or any 
cardiovascular disability in service or within one year 
following his separation from service, or that his cause of 
death was due to any disease or injury incurred in or 
aggravated by service.  Thus, the claim for service 
connection for the cause of the veteran's death is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004 and March 
2008; rating decisions in February 2005 and April 2005; a 
statement of the case in August 2005; and a supplemental 
statement of the case in January 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the cause of the veteran's death is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


